Citation Nr: 0826806	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from June to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania which denied the veteran's claim 
for entitlement to service connection for a left knee 
disability.  

In July 2007, the veteran submitted a claim for entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU).  It does not appear that 
this matter has been adjudicated, and it is referred to the 
agency of original jurisdiction (AOJ) for appropriate action.

The veteran attended a videoconference hearing before the 
undersigned in June 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The threshold for triggering VA's duty to provide an 
examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Medical records and the veteran's report of current left knee 
symptoms provide competent evidence of a current left knee 
condition.  At his June 2008 hearing, the veteran reported a 
continuity of left knee pain since his service.

The Board notes that the veteran underwent a VA examination 
for his left knee condition in June 2005.  The diagnosis was 
left knee patellofemoral syndrome.  However, the VA examiner 
did not give an etiology regarding the veteran's left knee 
condition.  

A VA examination is needed to obtain a competent opinion as 
to whether there is a current left knee condition related to 
injuries in service. 

Additionally, as service treatment records show that the 
veteran was discharged due to what was considered a pre-
existing left knee condition, an opinion is needed as to 
whether any left knee condition preexisted service and was 
aggravated beyond its natural progression during service.  
See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-
existing disease or injury will be considered to have been 
aggravated by active service where there is an increase in 
disability during service absent a finding that the increase 
was due to the natural progress of the disease).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA examination to determine the 
existence, nature and extent of any left 
knee disability.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner should review the claims 
file in conjunction with the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should provide an opinion as 
to whether such any current left knee 
disability clearly and unmistakably 
preexisted service.  If so, the examiner 
should provide an opinion as to whether 
the knee disability clearly and 
unmistakably did not permanently 
worsen beyond natural progression during 
service.  If the disorder is not found to 
have clearly and unmistakably preexisted 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the disability 
is related to a disease or injury in 
active service.   

2.  If any claim on appeal remains 
denied, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




